DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
the DNA polymorphisms No. 1-63, recited in Tables 1 to 6 and combinations thereof.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Currently, claims 6, 7, and 17-19 are generic.


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited DNA polymorphisms have a different chemical structure in that they occur at different locations in the genome of salmonid, consist of different nucleotide alterations and are flanked by different nucleotide sequences. The DNA polymorphisms thereby have a different chemical structure and do not share a significant common structure essential to the asserted common activity of being correlated with resistance to heart and skeletal muscle inflammation. Thus, the claimed variant genes do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." Further, there is no special technical feature linking the species because methods for detecting resistance to heart and skeletal inflammation in a salmonid by detecting an allele of a DNA polymorphism were known in the prior art, including in the prior art of Moen et al (WO 2015/104550, cited in the IDS; see, e.g., Table 4 and p. 8-10, 20-21 and 37) and Moen et al (WO 2015/104551; cited in the IDS; see, e.g., p. 4-5,15-16, and Table 3).
Note that Applicants are required to elect one specific SNP or one particular combination of SNPs.  Claims directed to non-elected individual SNPs and non-elected combinations of SNPs will be withdrawn from consideration. For example, if Applicant elects the combination of SNPs No. 1 and 2, then claim 11, for instance, which requires either SNP Nos. 1 and/or 9 will be withdrawn from consideration as being directed to a non-elected invention. 
.
4. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634